                                 Case 3:20-cv-02274-DMS-MDD Document 21 Filed 02/26/21 PageID.112 Page 1 of 3



                                       1   SPENCER P. HUGRET (SBN: 240424)
                                           shugret@grsm.com
                                       2   HAILEY ROGERSON (SBN: 311918)
                                           hogerson@grsm.com
                                       3   GREG GRUZMAN (SBN: 245701)
                                           ggruzman@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                       5   San Francisco, CA 94111
                                           Telephone: (415) 875-3193
                                       6   Facsimile: (415) 986-8054
                                       7   Attorneys for Defendant
                                           FCA US LLC
                                       8
                                                               UNITED STATES DISTRICT COURT
                                       9
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                      10

                                      11   VADIM GLUZMAN, an individual,            )   CASE NO. 3:20-cv-02274-DMS-MDD
500 Marquette Avenue NW, Suite 1200
Gordon Rees Scully Mansukhani, LLP




                                                                                    )
                                      12                              Plaintiff,    )   STIPULATION OF DISMISSAL
      Albuquerque, NM 87102




                                                                                    )   AND ORDER
                                      13         vs.                                )
                                      14   FCA US LLC, a Delaware Limited           )
                                           Liability Company,                       )   Sup. Ct. Comp. Filed: October 20, 2020
                                      15                                            )
                                                                                    )
                                      16                              Defendants.   )
                                                                                    )
                                      17                                            )
                                                                                    )
                                      18                                            )
                                                                                    )
                                      19
                                      20
                                                                              STIPULATION
                                      21
                                                 IT IS HEREBY STIPULATED by and between the parties to this action
                                      22
                                           through their designated counsel that the above-captioned action be and hereby is
                                      23
                                           dismissed, with prejudice pursuant, to Fed. R. Civ. Pro. 41(a)(1).
                                      24

                                      25
                                           Dated: February 23, 2021          GORDON REES SCULLY MANSUKHANI, LLP
                                      26
                                                                             /s/ Greg Gruzman
                                      27                                      Greg Gruzman
                                      28                                      Attorneys for Defendant FCA USA, LLC

                                                                                    -1-
                                                            STIPULATION OF DISMISSAL AND ORDER
                                 Case 3:20-cv-02274-DMS-MDD Document 21 Filed 02/26/21 PageID.113 Page 2 of 3



                                       1   DATED: February 23, 2021   LEMON LAW GROUP PARTNERS, PLC
                                       2                              /s/ Kathryn B. Abrams
                                       3
                                                                      Kathryn B. Abrams
                                       4                              Attorneys for Plaintiff VADIM GLUZMAN
                                       5

                                       6

                                       7

                                       8

                                       9
                                      10

                                      11
500 Marquette Avenue NW, Suite 1200
Gordon Rees Scully Mansukhani, LLP




                                      12
      Albuquerque, NM 87102




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                            -2-
                                                          STIPULATION OF DISMISSAL AND ORDER
                                 Case 3:20-cv-02274-DMS-MDD Document 21 Filed 02/26/21 PageID.114 Page 3 of 3



                                       1                                       ORDER
                                       2        Based on the foregoing stipulation, the action shall be, and hereby is,
                                       3   DISMISSED WITH PREJUDICE.
                                       4        IT IS SO ORDERED
                                       5   Dated: February 26, 2021
                                       6

                                       7

                                       8

                                       9
                                      10

                                      11
500 Marquette Avenue NW, Suite 1200
Gordon Rees Scully Mansukhani, LLP




                                      12
      Albuquerque, NM 87102




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                   -3-
                                                           STIPULATION OF DISMISSAL AND ORDER
